UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 6:19-cr-00209-PGB-LRH

IVAN ANDRE SCOTT

JOINT FACTUAL STIPULATION OF THE PARTIES
The United States of America, through the undersigned DOJ Trial
Attorneys, the Defendant, Ivan Andre Scott, and defense counsel for the
Defendant, James Smith, hereby enter into this Stipulation of the Parties. The
United States of America and the defendant, Ivan Andre Scott, (collectively
referred to as the “Parties”) jointly stipulate and agree as follows:
The Parties stipulate and agree that the following facts have been proved
beyond a reasonable doubt:
1. Government Exhibit 601 is a true an accurate representation of the
Excel Spreadsheet of the Patient Database in the Medsymphony
Database. This exhibit is authenticated for the purpose of Fed. R.
Evid. 901. This exhibit is admissible for all relevant purposes

without the need of a records custodian or other witness.
2. Government Exhibit 602 is a true an accurate representation of a
screenshot of the Patient Database in the Medsymphony Database.
This exhibit is authenticated for the purpose of Fed. R. Evid. 901.
This exhibit is admissible for all relevant purposes without the need
of a records custodian or other witness.

3. The Florida Department of State records list Ivan Scott as the
registered agent and person authorized to manage Scott Global LLC.
These records list the address for Scott Global LLC in 2018 as 6925
Lake Ellenor Drive, Suite 126, Orlando, FL 32809. The records also
list the address for Scott Global LLC in 2019 as 14 East Washington
St. Suite 406, Orlando, FL 32801.

4. The Florida Department of State records list Ivan Scott as the
registered agent and person authorized to manage Scott Global
Enterprises LLC. The same records list 3800 Carrick Bend Drive
Kissimmee, FL 34746 as the address location for Scot Global
Enterprises LLC.

5. Government Exhibits 801 and 802, which are corporate records
stating the information identified in paragraphs 3 and 4 above, are

authenticated for the purpose of Fed. R. Evid. 901. These
documents are admissible for all relevant purposes without the need
of a records custodian or other witness.

. The video recordings and accompanying transcripts of the depositions
of Lillie Walker (Government Exhibit 901 and 902), Dr. Bie Etinge
(Government Exhibit 903 and 904), Kathryn Baltimore (Government
Exhibit 905 and 906), Dr. Lawrence Ngu (Government Exhibit 907
and 908), Carlos Bell (Government Exhibit 909 and 910), and Dr. Teri
Richardson (Government Exhibit 911 and 912) were taken in open
court in the presence of the Hon. Paul G. Byron, Ivan Scott, counsel
for the government, and defense counsel. The parties stipulate that
Government Exhibits 901, 902, 903, 904, 905, 906, 907, 908, 909,
910, 911, and 912 are authenticated for the purpose of Fed. R. Evid.
901. These documents are admissible for all relevant purposes
without the need of a records custodian or other witness.

. Any and all Medicare, bank, and email records that are introduced in
this case are authenticated for purposes of Fed. R. Evid. 901. These
records are admissible for all relevant purposes without the need of a

records custodian.
So stipulated this 2% day of September, 2020.

Respectfully submitted,

hn kbd’

mes W. Smith III, E Esa
orida Bar No. a ea
201 E Pine Street
Suite 445
Orlando, Florida 32801
Telephone: (407) 233-0557
Facsimile: (407)-647-5396
Email: jsmith@cplspa.com

 

Yr a

  

MARIA CHAPA LOPEZ

andro J. Salicrup

Department of Justice

Criminal Division, Trial Attorney

400 West Washington Street

Suite 3100

Orlando, Florida 32801

Telephone: (407) 648-7500

Facsimile: (407) 648-7643

E-mail: alejandro.salicrup@usdoj.gov

 

 

IVAN ANDRE SCOTT
Defendant

fees de Boer

epartment of Justice
Criminal Division, Trial Attorney
1400 New York Avenue NW
Washington, DC 20005
Telephone: (202) 304-6801
E-mail: jamie.deboer@usdoj.gov
